Case
Case2:21-cv-01111-JCM-BNW
     2:21-cv-01111-JCM-BNW Document
                           Document11
                                    9 Filed
                                      Filed07/15/21
                                            07/21/21 Page
                                                     Page11of
                                                           of44
Case
Case2:21-cv-01111-JCM-BNW
     2:21-cv-01111-JCM-BNW Document
                           Document11
                                    9 Filed
                                      Filed07/15/21
                                            07/21/21 Page
                                                     Page22of
                                                           of44
Case
Case2:21-cv-01111-JCM-BNW
     2:21-cv-01111-JCM-BNW Document
                           Document11
                                    9 Filed
                                      Filed07/15/21
                                            07/21/21 Page
                                                     Page33of
                                                           of44
Case
Case2:21-cv-01111-JCM-BNW
     2:21-cv-01111-JCM-BNW Document
                           Document11
                                    9 Filed
                                      Filed07/15/21
                                            07/21/21 Page
                                                     Page44of
                                                           of44




                                    Order

IT IS ORDERED that the parties' proposed discovery plan and scheduling order
("DSPO") is DENIED. The parties seek 1 year of discovery. The Court rarely grants
such lengthy discovery periods at the outset of a case. Further, the Court in its
discretion finds that the parties have failed to show good cause for such a lengthy
departure from the standard 180-day discovery period set forth in the Local Rules.
Instead, the parties offer only generalized concerns about the delays caused by
COVID-19. Further, the parties' stated concerns about obtaining medical records are
similarly generalized and insufficient to support good cause. IT IS THEREFORE
ORDERED that a new proposed DPSO is due by 7/30/2021. The parties may seek an
additional 60 days over the standard 180-day discovery schedule.
                                                IT IS SO ORDERED
                                                DATED: 5:36 pm, July 21, 2021



                                                BRENDA WEKSLER
                                                UNITED STATES MAGISTRATE JUDGE
